PER CURIAM.
The trial court found that the appellant had violated his probation by loitering and prowling contrary to the condition of his probation that he not violate any law. The state concedes that the record does not support a finding of guilt as to the charge of loitering and prowling, because the offense did not occur in the presence of a police officer. Freeman v. State, 617 So.2d 432 (Fla. 4th DCA 1993). We therefore reverse and remand for the reinstatement of appellant’s probation.
STONE, C.J., and WARNER and GROSS, JJ., concur.